Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made and entered into as of April
16, 2004, by and between the stockholder identified on the signature page hereto
(the “Stockholder”) and SeraCare Life Sciences, Inc., a California corporation
(“Buyer”).

 

RECITALS

 

WHEREAS, Buyer and Boston Biomedica Inc., a Massachusetts corporation (“Parent”)
are parties to that certain Asset Purchase Agreement dated as of April 16, 2004
(the “Purchase Agreement”) by and among Buyer, Parent and BBI Biotech Research
Laboratories, Inc., a Massachusetts corporation. In order to induce Buyer to
enter into the Purchase Agreement, the Stockholder has entered into this
Agreement with Buyer. The Stockholder is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of such number of shares of the outstanding Common Stock, $0.01 par value
per share, of Parent as is indicated on the final page of this Agreement (the
“Shares”).

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Agreement to Retain Shares.

 

(a) Transfer and Encumbrance. The Stockholder agrees not to (i) transfer (which
term shall include, without limitation, any sale, exchange, assignment, gift,
pledge, hypothecation or other disposition), or consent to any transfer of, any
or all of the Shares or any New Shares (as such term is defined in Section 1(b))
or any interest therein, or otherwise dispose of or create or permit to exist
any lien on such shares; (ii) enter into any contract, option or other agreement
or understanding with respect to any transfer of any or all of such shares or
any interest therein; (iii) grant any proxy, power-of-attorney or other
authorization in or with respect to such shares; (iv) deposit such shares into a
voting trust or enter into a voting agreement or arrangement with respect to
such shares; or (v) take any other action that would in any way restrict, limit
or interfere with the performance of the Stockholder’s obligations hereunder or
the transactions contemplated hereby or by the Purchase Agreement, at any time
prior to the Expiration Date. Buyer acknowledges that the Shares have been
pledged by the Stockholder to (i) Commerce Bank & Trust Company (“Commerce
Bank”) as collateral security for a loan from Commerce Bank to the Stockholder
(the “Commerce Bank Pledge”); and (ii) Parent as a second in priority lien
subject to the Commerce Bank Pledge as collateral security for a loan from
Parent to the Stockholder (the “Parent Pledge”). Commerce Bank has confirmed, by
letter dated April 15, 2004 to Buyer that Commerce Bank will not take any
actions under the Commerce Bank Pledge to limit, stop or otherwise interfere
with Buyer’s right to vote the Shares hereunder. In addition, Parent has
confirmed by letter dated April 16, 2004 to Buyer that Parent will not take any
actions under the Parent Pledge to limit, stop or otherwise interfere with
Buyer’s right to vote the Shares hereunder. As used herein, the term “Expiration
Date” shall mean the earlier to occur of (i) the Closing (as such term is
defined in the Purchase Agreement), or (ii) the date of termination of the
Purchase Agreement.



--------------------------------------------------------------------------------

(b) New Shares. The Stockholder agrees that any shares of capital stock of
Parent that the Stockholder purchases or with respect to which the Stockholder
otherwise acquires beneficial ownership after the date of this Agreement and
prior to the Expiration Date (“New Shares”) shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted Shares.

 

2. Agreement to Vote Shares. Prior to the Expiration Date, at every meeting of
the stockholders of Parent called with respect to any of the following, and at
every adjournment thereof, and on every action or approval by written consent of
the stockholders of Parent with respect to any of the following, the Stockholder
shall vote the Shares and any New Shares (to the extent such New Shares have
voting rights) (i) in favor of approval of the Purchase Agreement and any matter
necessary to facilitate the consummation of the Purchase Agreement and all
transactions contemplated thereby, and (ii) against any Acquisition Proposal (as
such term is defined in the Purchase Agreement), or any other action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Parent under the Purchase
Agreement or which could reasonably be expected to result in any of the
conditions to Parent’s obligations under the Purchase Agreement not being
fulfilled; provided, however, that the Stockholder shall not be required to vote
the Shares and any New Shares in favor of approval of the matters identified in
clause (i) or against the matters identified in clause (ii) of this Section 2 if
(A) a Superior Offer (as such term is defined in the Purchase Agreement) is made
after the date of this Agreement, and (B) in response to such Superior Offer the
Board of Directors of Parent withholds, withdraws, amends or modifies its
recommendation in favor of the Stockholder Approval Matters (as such term is
defined in the Purchase Agreement) in a manner materially adverse to Buyer
because the Board of Directors of Parent has reasonably concluded in good faith,
after consultation with its outside counsel, that the failure to withhold,
withdraw, amend or modify such recommendation would violate its fiduciary
obligations under applicable law.

 

3. Irrevocable Proxy; Power of Attorney. Without limiting the generality of the
foregoing, the Stockholder hereby irrevocably constitutes and appoints Buyer or
its designee as its attorney and proxy, with full power of substitution and
re-substitution to vote the Stockholder’s Shares and any New Shares (to the
extent such New Shares have voting rights) for and in the name, place and stead
of the Stockholder at any meeting and at any adjournment thereof, or pursuant to
any written consent of stockholders of Parent, in accordance with the agreements
set forth in Section 2 hereof. This proxy and power of attorney is irrevocable
(at all times prior to the Expiration Date) and coupled with an interest. The
Stockholder hereby revokes all other proxies and power of attorney with respect
to the Shares and/or any New Shares that it may have heretofore appointed or
granted, and no subsequent proxy or power of attorney shall be granted (and if
granted, shall not be effective) by the Stockholder with respect thereto.
Concurrently with the execution of this Agreement, the Stockholder agrees to
deliver to Buyer a proxy (the form of which is attached hereto as Schedule 1,
the “Proxy”), covering the total number of Shares and New Shares beneficially
owned or as to which beneficial ownership is acquired (as such term is defined
in Rule 13d-3 under the Exchange Act) by the Stockholder.

 

2



--------------------------------------------------------------------------------

4. No Solicitation.

 

(a) No Solicitation or Negotiation. Except as set forth in this Section 4, prior
to the Expiration Date, the Stockholder shall not, nor shall the Stockholder
authorize or permit Parent or any of Parent’s subsidiaries or any of Parent’s or
Parent’s subsidiaries’ respective directors, officers, employees, affiliates,
investment bankers, attorneys, accountants or other advisors or representatives
(such subsidiaries, directors, officers, employees, investment bankers,
attorneys, accountants, other advisors and representatives, collectively,
“Stockholder Representatives”) to directly or indirectly:

 

(i) solicit, initiate, encourage or induce the making, submission or
announcement of any Acquisition Proposal;

 

(ii) participate in any discussions or negotiations regarding, or furnish to any
person any non-public information with respect to, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes or may
reasonably be expected to lead to, any Acquisition Proposal;

 

(iii) engage in discussions with any person with respect to any Acquisition
Proposal;

 

(iv) approve, endorse or recommend any Acquisition Proposal; or

 

(v) enter into any letter of intent or similar document or any contract,
agreement or commitment contemplating or otherwise relating to any Acquisition
Transaction (as defined in the Purchase Agreement); provided, however, that
Stockholder may, solely in the Stockholder’s capacity as a Representative (as
such term is defined in the Purchase Agreement) of Parent, take such actions as
may be permitted under Section 6.2(a) of the Purchase Agreement, but only if the
conditions set forth in Section 6.2(a) for such actions have been satisfied.

 

The Stockholder agrees that any violation of the restrictions set forth in this
Section 4 by any Stockholder Representative or any affiliate of the Stockholder
or any Stockholder Representative, whether or not such Person is purporting to
act on behalf of the Stockholder, shall constitute a breach by the Stockholder
of this Section 4.

 

(b) Notices; Additional Negotiations. In addition to the obligations of the
Stockholder set forth in paragraph (a) of this Section 4, prior to the
Expiration Date, the Stockholder shall advise Buyer orally and in writing within
24 hours of the receipt thereof, of any request received by the Stockholder or
any Stockholder Representatives (if the Stockholder is aware of such request)
for nonpublic information which the Stockholder reasonably believes would lead
to an Acquisition Proposal or of any Acquisition Proposal, or any inquiry
received by the Stockholder or any Stockholder Representatives (if the
Stockholder is aware of such request) with respect to, or which the Stockholder
reasonably believes would lead to any Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the person or group making any such request, Acquisition Proposal or
inquiry. The Stockholder will keep Buyer informed (orally and in writing) on a
current basis and in all material respects of the status and details (including
material amendments or proposed amendments) of any such request, Acquisition
Proposal or inquiry.

 

3



--------------------------------------------------------------------------------

(c) Cessation of Ongoing Discussions. The Stockholder shall, and shall cause the
Stockholder Representatives to, cease immediately any and all existing
activities, discussions or negotiations with any parties conducted heretofore
with respect to any Acquisition Proposal.

 

(d) Notwithstanding anything to the contrary stated herein, this Section 4 shall
not apply to the Stockholder in his capacity as either an officer or director of
Parent and any actions undertaken or omissions by the Stockholder in any such
capacity shall be governed exclusively by the Purchase Agreement.

 

5. Representations, Warranties and Covenants of the Stockholder. The Stockholder
hereby represents, warrants and covenants to Buyer that (i) the Stockholder is
the beneficial owner of the Shares, which at the date of this Agreement and at
all times up until the Expiration Date will be free and clear of any liens,
claims, options, charges or other encumbrances (except pursuant to marital
property laws) that would interfere with the voting of the Shares in accordance
with this Agreement or the granting of any proxy with respect thereto; (ii) the
Stockholder does not beneficially own any shares of capital stock of Parent
other than the Shares; (iii) the Stockholder has full power and authority to
make, enter into and carry out the terms of this Agreement and the Proxy; and
(iv) the execution and delivery of this Agreement by the Stockholder and the
consummation by the Stockholder of the transactions contemplated hereby have
been duly authorized by all necessary action, if any, on the part of the
Stockholder. With respect to the representations and warranties in clause (i) of
this Section 5, Buyer acknowledges that the Shares have been pledged by the
Stockholder to Commerce Bank pursuant to the Commerce Bank Pledge and to Parent
pursuant to the Parent Pledge. Each of Commerce Bank and Parent have confirmed
to Buyer by the letters referenced in Section 1 of this Agreement that neither
pledgee will take any actions under their respective pledge to limit, stop or
otherwise interfere with Buyer’s right to vote the Shares hereunder.

 

6. Additional Documents. The Stockholder hereby covenants and agrees to execute
and deliver any additional documents necessary or desirable to carry out the
purpose and intent of this Agreement.

 

7. Consent and Waiver. The Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Purchase Agreement under the
terms of any agreement to which the Stockholder is a party or pursuant to any
rights the Stockholder may have.

 

8. Termination. This Agreement and the Proxy delivered in connection herewith
shall terminate and shall have no further force or effect as of the Expiration
Date; provided, however, that no such termination of this Agreement or the Proxy
shall relieve the Stockholder from any liability for any breach of this
Agreement or the Proxy prior to their respective termination.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 9(a)
shall be binding upon the parties and their respective successors and assigns.

 

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to principles of conflicts of law. Each of
the parties to this Agreement consents to the exclusive jurisdiction and venue
of the state and federal courts located in or for the State of Delaware in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon it in any
manner authorized by the laws of the State of Delaware for such persons and
waives and covenants not to assert or plead any objection which it might
otherwise have to such jurisdiction and such process.

 

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(d) Titles and Subtitles. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(e) Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express); and
upon receipt, if sent by certified or registered mail, return receipt requested.
In each case notice shall be sent to:

 

If to Buyer, addressed to:

 

SeraCare Life Science, Inc.

1935 Avenida del Oro, Suite F

Oceanside, CA 92056

Attention: President

Facsimile: (760) 806-8933

 

With a copy to:

 

O’Melveny & Myers LLP

114 Pacific, Suite 100

Irvine, CA 92618-3318

Attention: Andor D. Terner, Esq.

Facsimile: (949) 737-2300

 

5



--------------------------------------------------------------------------------

If to the Stockholder, to the address set forth on the signature page hereto.

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the position enjoyed by each party
as close as possible to that under the provision rendered unenforceable. In the
event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision shall be excluded from
this Agreement, (ii) the balance of this Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement shall be
enforceable in accordance with its terms.

 

(g) Assignment. This Agreement and all of the terms and provisions hereof shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of either party may be assigned without the prior
written consent of the other party (any such attempted assignment shall be
void).

 

(h) Remedies. The Stockholder acknowledges that if the Stockholder fails to
perform any of its obligations under this Agreement immediate and irreparable
harm or injury would be caused to Buyer for which money damages would not be an
adequate remedy. In such event, the Stockholder agrees that Buyer shall have the
right, in addition to any other rights it may have, to specific performance of
this Agreement. Accordingly, if Buyer should institute an action or proceeding
seeking specific enforcement of the provisions hereof, the Stockholder hereby
waives the claim or defense that Buyer has an adequate remedy at law and hereby
agrees not to assert in any such action or proceeding the claim or defense that
such a remedy at law exists. The Stockholder further agrees to waive any
requirements for the securing or posting of any bond in connection with
obtaining any such equitable relief. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

 

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

SERACARE LIFE SCIENCES, INC.,

a California corporation

By:

 

/s/ Michael F. Crowley II

--------------------------------------------------------------------------------

Name:

  MICHAEL F. CROWLEY II

Title:

 

Chief Executive Officer

Address:

 

1935 Avenida del Oro, Suite F

   

Oceanside, CA 92056

   

Attention: President

   

Facsimile No.: (760) 806-8933

STOCKHOLDER

By:

 

/s/ Richard T. Schumacher

--------------------------------------------------------------------------------

Name:

  RICHARD T. SCHUMACHER

Address:

 

65 Black Pond Lane

   

Taunton, MA 02780

   

Facsimile No.: (508) 828-6773

 

Shares beneficially owned:

 

Class of Shares

--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

 

Common Stock

  707,047 *

--------------------------------------------------------------------------------

* Includes options to purchase an aggregate of 48,667 shares of Common Stock as
well as 20,473 shares of Common Stock held of record by Mr. Schumacher’s spouse.

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1

 

IRREVOCABLE PROXY TO VOTE STOCK OF PARENT

 

The undersigned stockholder of Boston Biomedica, Inc., a Massachusetts
corporation (“Parent”), hereby irrevocably appoints the Chief Executive Officer
and Chief Financial Officer from time to time (currently Michael Crowley, Jr.
and Tim Hart, respectively) of SeraCare Life Sciences, Inc., a California
corporation (“Buyer”), and each of them, as the sole and exclusive attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of Parent that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or securities of Parent issued or
issuable in respect thereof on or after the date hereof (collectively, the
“Shares”) in accordance with the terms of this Proxy. The Shares beneficially
owned by the undersigned stockholder of Parent as of the date of this Proxy are
listed on the final page of this Proxy. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Shares are hereby revoked and the undersigned agrees not to grant any subsequent
proxies with respect to the Shares and this subject matter until after the
Expiration Date (as defined below).

 

This Proxy is irrevocable, is granted pursuant to that certain Voting Agreement
of even date herewith, by and between Buyer and the undersigned stockholder (the
“Voting Agreement”), and is granted in consideration of Buyer entering into that
certain Asset Purchase Agreement, of even date herewith, by and among Parent,
Buyer and BBI Biotech Research Laboratories, Inc., a Massachusetts corporation
(the “Purchase Agreement”). This Proxy shall terminate on the Expiration Date
(as such term is defined in the Voting Agreement).

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to Section 43 of Chapter 156B of the Annotated Laws of
Massachusetts, or such successor provision of the law contained in Chapter 156D
of the Massachusetts Business Corporation Act, which becomes effective on July
1, 2004), at every annual, special or adjourned meeting of the stockholders of
Parent and in every written consent in lieu of such meeting (i) in favor of
approval of the Purchase Agreement and in favor of any matter necessary to
facilitate the Purchase Agreement, and (ii) against any Acquisition Proposal (as
such term is defined in the Purchase Agreement), or any other action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Parent under the Purchase
Agreement or which could reasonably be expected to result in any of the
conditions to Parent’s obligations under the Purchase Agreement not being
fulfilled; provided, however, that the undersigned shall not be required to vote
the Shares and any New Shares in favor of approval of the matters identified in
clause (i) or against the matters identified in clause (ii) of this paragraph if
(A) a Superior Offer (as such term is defined in the Purchase Agreement) is made
after the date of this Agreement, and (B) in response to such

 

Schedule 1-1



--------------------------------------------------------------------------------

Superior Offer the Board of Directors of Parent withholds, withdraws, amends or
modifies its recommendation in favor of the Stockholder Approval Matters (as
such term is defined in the Purchase Agreement) in a manner materially adverse
to Buyer because the Board of Directors of Parent has reasonably concluded in
good faith, after consultation with its outside counsel, that the failure to
withhold, withdraw, amend or modify such recommendation would violate its
fiduciary obligations under applicable law. The attorneys and proxies named
above may not exercise this Proxy on any other matter except as provided above.
The undersigned stockholder may vote the Shares on all other matters.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

[Remainder of page intentionally left blank]

 

Schedule 1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Proxy to be executed as of
the date set forth below.

 

Dated: April 16, 2004

 

/s/ Richard T. Schumacher

--------------------------------------------------------------------------------

RICHARD T. SCHUMACHER

 

Shares beneficially owned:

 

Class of Shares

--------------------------------------------------------------------------------

  Number


--------------------------------------------------------------------------------

 

Common Stock

  707,047 *

--------------------------------------------------------------------------------

* Includes options to purchase an aggregate of 48,667 shares of Common Stock as
well as 20,473 shares of Common Stock held of record by Mr. Schumacher’s spouse.

 

Schedule 1-3